

Exhibit 10.1


FIRST AMENDMENT TO
RICHARD N. CABELA
EXECUTIVE EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“First Amendment”) is
made and entered into this 3rd day of April 2013 by and between Cabela's
Incorporated, a Delaware corporation (hereinafter “Company”) and Richard N.
Cabela (hereinafter “Executive”).
WHEREAS, at a meeting of the Board of Directors of Company (the "Board") duly
held on February 5, 2013, the Board discussed the creation of a Chairman
Emeritus executive position;
WHEREAS, Company desires that Executive be appointed to the position of Chairman
Emeritus effective as of June 5, 2013, and Executive has agreed to serve as
Chairman Emeritus;
WHEREAS, Company desires to continue to employ Executive in order to receive
valuable advisor and consultative services from Executive and to continue to
benefit from Executive's valuable expertise and experience;
WHEREAS, Company and Executive are parties to an Executive Employment Agreement
dated January 1, 2004 (the “Employment Agreement”);
WHEREAS, Company and Executive entered into an Addendum to the Employment
Agreement effective April 7, 2005; and
WHEREAS, Company and Executive desire to enter into this First Amendment to
modify certain provisions of the Employment Agreement in connection with
Executive's appointment to the Chairman Emeritus position effective as of June
5, 2013.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:
1.Effective June 5, 2013, Section 2.1 of the Employment Agreement is hereby
amended and restated in its entirety as follows:


2.1    Title and Duties. Executive shall serve as Chairman Emeritus of Company.
Executive shall receive notice of and an invitation to all Board meetings and
copies of all Board materials. Executive's principal employment duties and
responsibilities shall be those duties and responsibilities as the Board shall
from time to time reasonably assign to Executive.
2.Effective June 5, 2013, Section 4.4 of the Employment Agreement is hereby
deleted in its entirety and replaced as follows:


4.4    Intentionally Omitted.


3. All other terms and conditions of the Employment Agreement remain unchanged.

1



--------------------------------------------------------------------------------



 

[The Remainder of this Page Intentionally Left Blank]
[Signature Page Follows]




2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first set forth above.
CABELA'S INCORPORATED




By:    /s/ Thomas L. Millner    
Its:    President and CEO




EXECUTIVE:




/s/ Richard N. Cabela________________________
Richard N. Cabela






























































Chairman Emeritus
First Amendment to Executive Employment Agreement
Signature Page



3

